                          UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
AURELLIO BONILLA,                          :
                  Plaintiff,               :
                                           :
                  v.                       :   No. 5:14-cv-05212
                                           :
CITY OF ALLENTOWN; CITY OF                 :
ALLENTOWN POLICE PENSION FUND              :
ASSOCIATION; ED PAWLOSKI,                  :
JUILO GURIDY; RAY O’CONNELL;               :
JOE DAVIS; JEANETTE EICHENWALD;            :
DARYL L. HENDRICKS; CYNTHIA MOTA;          :
PETER SCHWEYER; GARRET STRATHEAM; :
MARY ELLEN KOVAL; LOUIS COLLINS;           :
IBOLYA BALOG; JAMES GRESS;                 :
RYAN KOONS; JEFF GLAZIER;                  :
MICHAEL WILLIAMS; and                      :
EDUARDO EICHENWALD,                        :
                  Defendants.              :
__________________________________________

                                  AMENDED ORDER
       AND NOW, this 13th day of February, 2019, for the reasons set forth in the Opinion issued
this date, IT IS ORDERED THAT:
       1.     The City Defendants’ Motion to Dismiss,1 ECF No. 5, is GRANTED in part.
       2.     The Pension Board Defendants’ Motion to Dismiss, 2 ECF No. 6, is GRANTED in
              part.
       3.     The Pension Board Defendants’ Supplemental Motion to Dismiss, ECF No. 28, is
              GRANTED in part.
       4.     The City Defendants’ Motion for Summary Judgment, ECF No. 50, is GRANTED
              in part.
       5.     Bonilla’s Motion for Partial Summary Judgment, ECF No. 51, is DENIED.


1
       The “City Defendants” include the City of Allentown, Ed Pawlowski, Julio Guridy, Ray
O’Connell, Joe Davis, Jeanette Eichenwald, Daryl Hendricks, Cynthia Mota, and Peter Schweyer.
2
       The “Pension Board Defendants” include the City of Allentown Police’s Pension Fund
Association, Garret Stratheam, Mary Ellen Koval, Louis Collins, Iboyla Balog, James Gress, Ryan
Koons, Jeff Glazier, Michael Williams, and Eduardo Eichenwald.
                                                1
                                             041819
      6.     Judgment is entered in favor of the City on the second Count IX, see Compl. ¶¶ 152-
             160.
      7.     The Complaint is DISMISSED.
             A.      The following counts are dismissed, in their entirety, without prejudice:
                     Counts I, II, III, IV, V, and Count XII.
             B.      The requests for monetary damages in Counts VI, VII, and the first Count IX,
                     see Compl. ¶¶ 137-142, are dismissed with prejudice; otherwise these counts
                     are dismissed without prejudice.
             C.      The following counts are dismissed, in their entirety, with prejudice: Counts
                     VIII, X, and XI.
             D.      The following count is dismissed with prejudice as to the Pension Board: 3
                     the second Count IX, see Compl. ¶¶ 152-160.
      8.     The City Defendants’ Motions in Limine, ECF Nos. 53-54, are DISMISSED as
             moot.
      9.     The case is CLOSED.
      10.    The case may be reopened by the filing of an amended complaint, consistent with the
             Opinion, within thirty days of the completion of the pension proceedings and any
             related appellate review.



                                                            BY THE COURT:



                                                            /s/ Joseph F. Leeson, Jr._______
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Court
Amended date: April 19, 2019




3
      Summary judgment is granted in favor of the other named Defendant in this count: the City.
                                              2
                                           041819
